Citation Nr: 1529308	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  11-31 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left shoulder injury.  

2.  Entitlement to an increased rating for diabetes mellitus with retinopathy, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for arthritis of the lumbar spine with limitation of motion, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to May 1992.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In connection with his appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a letter dated March 2, 2015, VA advised the Veteran that the Board hearing he had requested had been scheduled for April 16, 2015.  On March 18, 2015, the Veteran contacted VA and indicated that he was unable to attend the hearing on April 16, 2015, and asked that it be rescheduled.

In light of the Veteran's timely request, his hearing must be rescheduled.  38 C.F.R. § 20.702(c) (2014).  As Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2014).


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




